Citation Nr: 1610192	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to restoration of a 10 percent rating for neurological impairment of the right lower extremity, to include entitlement to a rating in excess of 10 percent.


REPRESENTATION

Appellant is represented by: Harold Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1968 to December 1971.  

The appeal of the service connection claim for a psychiatric disorder comes before the Board of Veterans' Appeals (Board) from an Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  That issue originates from a February 2009 rating decision of the RO in Cleveland, Ohio.  The issue of entitlement to restoration of a 10 percent rating for neurological impairment of the right lower extremity comes before the Board from an August 2015 decision of the Cleveland RO.  

In a decision dated in November 2012, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the Veterans Court.  In a single-judge decision dated in March 2014, the Veterans Court vacated the Board's November 2012 decision and remanded that issue back to the Board for additional development.

In September 2015, the Board remanded to the RO the issue of entitlement to service connection for an acquired psychiatric disorder for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

In developing the right lower extremity rating issue, the RO obtained additional VA outpatient records after the August 2015 Supplemental Statement of the Case; however, these records do not contain treatment notes pertinent to the psychiatric issue and a waiver of RO consideration is not necessary.  

The Board has considered whether the rating issue encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, in this case, the Veteran has not specifically asserted that his right lower extremity radiculopathy renders him unemployable.  The medical evidence also does not suggest that this disability has resulted in unemployability.  As this is the sole rating issue on appeal, the Board finds that the issue of TDIU entitlement is not a component of the rating claim.  

In October 2010, the Veteran presented personal testimony at a hearing conducted by a Veterans Law Judge.  The Veteran was informed by letter dated in December 2015 that the individual who conducted the hearing was no longer an employee of the Board.  VA appellants are entitled to a hearing before an individual who will participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2015).  The Veteran was offered the opportunity to attend another hearing conducted by the Judge who would decide the appeal.  The Veteran responded in December 2015 that he did not want another hearing.
 

FINDINGS OF FACT

1.  The Veteran does not have PTSD or a psychosis.  

2.  No acquired psychiatric disorder is etiologically related to service.  

3.  In a March 2014 decision, the RO granted service connection, and assigned an initial rating of 10 percent for right lower extremity radiculopathy based on a finding that the disability resulted in "mild incomplete paralysis."  

4.  In a May 2015 decision, the RO proposed to reduce the rating for right lower extremity radiculopathy to 0 percent based on its determination that the May 2015 examiner had attributed radiculopathy to nonservice-connected degenerative disc disease and degenerative joint disease and not to the service-connected lumbar strain.  

5.  In an August 2015 decision, the RO implemented its determination that the rating for right lower extremity radiculopathy should be reduced to 0 percent, effective November 1, 2015.  

6.  At the time of the rating reduction for right lower extremity radiculopathy, the evidence did not demonstrate that an improvement in the disability had actually occurred.  

7.  Pertinent to the period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by moderate incomplete paralysis of the sciatic nerve, but is not manifested by moderately severe or severe incomplete paralysis or by complete paralysis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in service; no additional disability was superimposed upon a personality disorder by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2015).

2.  The criteria for restoration of a 10 percent disability rating for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.124a, Diagnostic Code 8620 (2015).

3.  The criteria for a disability rating of 20 percent for right lower extremity radiculopathy are met; the criteria for a rating in excess of 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that he has PTSD as a result of combat stressors experienced during his tour of duty in Vietnam.  He essentially argues that his behavior in the service, such as assaulting other service members with resulting loss of rank and incarceration, are evidence that he had PTSD (see May 16, 2011, VA Form 9 and VBMS record 09/07/2011), as is his record of criminal problems since service (see September 12, 2008, VA Form 21-4138).  He alternatively asserts that he had onset of an acquired psychiatric disorder (other than PTSD) in service and has experienced symptoms of such disorder since service.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  However, the only psychiatric disorders included among the "chronic" disorders are psychoses.  

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2015).  While the Diagnostic and Statistical Manual has since been revised, 38 C.F.R. § 3.384 refers specifically to the Fourth Edition. 

In this case, there is no diagnosis of a psychosis and the Veteran does not contend that he has been diagnosed with a psychosis.  Therefore, the presumption of service connection is not for application.  As discussed below, the Veteran has been diagnosed with a personality disorder, compulsive gambling, and various substance abuse disorders.  These diagnoses are not among the presumptive chronic diseases, nor for that matter is PTSD.

Service treatment records reveal that, on September 25, 1968, shortly after enlistment, the Veteran was referred for a neuro-psychiatric consultation following an episode of bed-wetting.  The examiner noted that the Veteran was described as a disciplinary problem, mumbles in his speech indistinctly, and reported a history of multiple expulsions from school.  The examiner noted passive-aggression, but "looks as though he can perform if he will."  The examiner also wrote "intense fellow."  The Veteran was discharged to duty.  

An August 19, 1971, clinical note from the Naval Hospital in Charleston, South Carolina, reveals a request from the Veteran to talk to a doctor about getting a neuro-psychiatric consultation due to disciplinary problems.  

When examined at service separation on December 6, 1971, the Veteran was found to be psychiatrically normal.  The Veteran completed a report of medical history on which he indicated that he had no history of, or current, depression, excessive worry, or nervous trouble of any sort.  He also reported that he had never been treated for a mental condition. (VBMS record 02/15/2000) 

After service, the Veteran filed his initial VA disability claim in March 1972.  At that time, he claimed only jungle rot, tonsillitis, a back strain, and warts.  He did not mention any psychiatric symptoms or file a claim for a psychiatric disorder.

A comprehensive multi-system VA examination was conducted in June 1972 in response to his claim.  That report included a finding that the Veteran was psychiatrically normal (VBMS record 06/20/1972).  

After the grant of service connection for a back disability, the Veteran periodically filed for increased ratings for his back, but did not note any psychiatric issues.  He filed another service connection claim in April 1982, at which time he noted that he had glaucoma, dental problems, warts, and the need for eyeglasses.  He did not file a claim for any psychiatric issues.  

A comprehensive multi-system VA examination was conducted in September 1982 in response to his claim, and that examination included a finding that the Veteran was psychiatrically within normal limits (VBMS record 10/04/1982).  

A January 17, 1997, hospital discharge note reveals that the Veteran had been admitted to the ward at Brecksville for treatment of cocaine dependence.  The Veteran reportedly had been using cocaine since the age of 40 and had begun smoking crack cocaine in February of 1996 (VBMS record 09/15/2008).

The Veteran began an outpatient substance abuse treatment program on January 21, 1997 (VBMS record 02/09/2000).  A June 3, 1998, Detox Assessment reveals Axis I diagnoses of cocaine dependence, continuous use; nicotine dependence, continuous use; and rule-out pathological gambling (VBMS record 03/25/1999).

A May 26, 2004, Medication Management Note reveals the Veteran's request for an evaluation for potential PTSD.  A June 2004 VA outpatient report reveals that, after many questions and probing, including "Did anything bad happen to you while in Vietnam?" the Veteran did not report any incidents.  He reported that he does not dream about Vietnam and only thinks about it when someone asks him questions about it.  The examiner concluded that the Veteran does not meet the criteria for a diagnosis of PTSD.  A January 10, 2005, outpatient report notes that screens for depression and PTSD were negative (VBMS record 06/20/2005). 

A January 25, 2006, outpatient note from a VA psychologist reveals that the Veteran was referred for anger regarding a colleague at work.  A February 22, 2006, outpatient note includes an assessment of "intermittent explosive" (VBMS record 03/23/2006).

A December 27, 2005, treatment report reveals complaint of problems with the Veteran's supervisor at work.  The Veteran stated that he does not believe he has PTSD.  The Axis I diagnosis was rule-out intermittent explosive disorder (VBMS record 04/09/2007).

An August 19, 2008, VA Internal Medicine Outpatient Assessment, conducted by a VA nurse practitioner, notes that the Veteran requested an evaluation for PTSD as he was accused of violence in the workplace.  The assessment and plan reads "PTSD depression anger management."  A September 2, 2008, VA Psychiatry Assessment, conducted by a VA psychiatry resident, reveals an Axis I diagnosis of substance dependence in sustained full remission, rule-out pathological gambling, rule-out intermittent explosive disorder.  An October 7, 2008, follow-up reveals the same diagnosis as the September 2008 report.  An October 8, 2008, addendum to the October 2008 report, signed by a VA staff psychiatrist, concurs with the diagnosis of substance dependence in sustained full remission, rule-out pathological gambling, rule-out intermittent explosive disorder.  Reports on November 4, 2008, and January 6, 2009, also include the same diagnosis.  A November 5, 2008, Mental Health Initial Evaluation by a VA clinical psychologist reveals an Axis I diagnoses of pathological gambling and substance abuse in remission, as well as an Axis II diagnosis of narcissistic features, rule-out narcissistic personality disorder (VBMS record 02/02/2010). 

The report of a VA examination in January 2009 reveals the finding of the examiner that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The Veteran described definite symptoms of arousal, such as sleep disturbance, irritability with bursts of anger, and hyper vigilance, and also complained of episodic depression accompanied by suicidal gestures, sleep problems, and pain.  He also reported exposure to a traumatic event in service; however, he did not have a response involving intense fear, helplessness, or horror.  He did not complain of persistent re-experiencing or intrusive thoughts with the exception of "occasional dreams with violent content."  He also did not report any instances of avoidance or numbing of general responsiveness.  The examiner explained that, although he described many significant events that involved actual or threatened death or serious injury, the Veteran did not describe feelings of intense fear, helplessness or horror necessary for a diagnosis of PTSD.  Further, the Veteran did not identify any specific event as the source of his symptoms.  The examiner concluded that, "[g]iven his extensive history of antisocial behavior beginning in adolescence, he does meet the criteria for Antisocial Personality Disorder."  The examiner also diagnosed Axis I alcohol and substance dependence in sustained full remission, and pathological gambling. 

Another VA examination was provided in June 2011.  At that time, the Veteran was administered the PCL-C and the MMPI-2, which are diagnostic tools.  The Veteran's responses to the MMPI-2 showed significant evidence of malingering or frank over-endorsement of symptoms, particularly when combined with his relatively non-problematic (from an exclusively psychological perspective) verbal report of his symptoms.  The examiner compared the Veteran's results to a sample group of psychiatric patients who had been instructed to "fake bad."  The Veteran endorsed a highly significant number of unusual psychological symptoms that were not endorsed by this group without any mention of psychotic or severe cognitive symptomatology in the verbal report.  The examiner found that the most likely conclusion was that the Veteran simply endorsed symptoms in an attempt to look or appear "crazy" with the belief that this would gain him compensation benefits.  

The June 2011 examiner concluded that the most appropriate diagnoses were malingering, pathological gambling, alcohol dependence in full remission, cannabis dependence in full remission, cocaine dependence in full remission, as well as an Axis II diagnosis of antisocial personality disorder.  The examiner specifically found that the Veteran does not meet the criteria for PTSD and most likely was not experiencing any significant psychopathology outside of his continued problems with pathological gambling.  The examiner found that it is more likely than not that his current compensation request occurred because of financial difficulties incurred while gambling and not due to any experience of psychological symptoms.  This was found to be supported by both the Veteran's self-report (he did not endorse any psychological problems unless specifically asked by the examiner or the test), the lack of any episodes of treatment for psychological disorders outside of addictions, and the results from psychological testing, which strongly indicated the Veteran was significantly over-reporting both the number and intensity of the psychological symptoms he was experiencing.  Given the context of the over-reporting, the Veteran was found most likely to be endorsing symptoms in the hope of gaining service-connected compensation, which indicates malingering.  The examiner found no evidence to suggest that the Veteran's problems with addictions were related to his military service as there was some evidence of anti-social behavior patterns prior to military service.  

As the Veterans Court found deficiencies in both the January 2009 and June 2011 opinions, the Board requested another opinion to address the concerns of the Veterans Court.  The report of VA examination in June 2015, conducted by a clinical psychologist, reveals the examiner's finding that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The examiner noted that, although he can describe a traumatic experience (seeing squad leader shot), he describes the impact of the experience in vague generalities.  According to the examiner, his description does not meet the criterion for intrusive thoughts, nightmares, nor distress, to a level suggestive of PTSD.  The examiner also noted that the Veteran's PTSD screen had been sufficient to trigger further evaluation, but did not suggest a score in the level of a diagnosable condition.  

The June 2015 examiner noted with respect to the diagnosis of cocaine dependence disorder that the Veteran was not claiming distress, nor was he endorsing symptoms of substance abuse, and there were no current symptoms to attempt to connect to his Vietnam experience.  The examiner also diagnosed pathological gambling, currently active, but found no evidence to suggest that gambling was caused by or enhanced due to his Vietnam experience.  The examiner noted that the Veteran was not requesting or assuming that his gambling was related to his Vietnam experience, and therefore, to draw a connection between his gambling and Vietnam would be pure speculation.  The examiner found that any mild symptoms of depression in the past can best be accounted for by difficult/tumultuous lifestyle (incarceration, drugs, violence) more suggestive of a person with antisocial personality disorder, which the examiner found would not be worsened by the Vietnam experience and is clearly not the direct result of his Vietnam experience.  The examiner concluded that the Veteran has no condition listed which would have been caused by his military experience or worsened by the experience. 

The Board acknowledges that the June 2015 examiner's repeated use of the term "his Vietnam experience" to characterized the Veteran's period of service may give the impression that the scope of the opinion was limited to his service while in Vietnam; however, upon analysis of the entire opinion, there is no reason to conclude that this was anything more than a response to the specific stressors described by the Veteran.  The Board finds that, in the context of the entire opinion, the examiner's choice of words does not reflect an actual exclusion of non-Vietnam service experiences from the scope of the opinion.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).

The Board finds that the medical evidence in this case definitively establishes that the Veteran does not meet the diagnostic criteria for a PTSD diagnosis.  However, the Board must address the August 2008 note of a VA nurse practitioner, set out above, which includes the assessment and plan of "PTSD depression anger management."  An important basis for evaluating any reference to PTSD is the purpose for which it is recorded.  As noted above, this can generally be surmised from the context of entire report.  Lee, 10 Vet. App. 336.  In the context of the August 2008 report, it is apparent that no psychiatric or psychological assessment was actually conducted by the writer.  The Veteran had simply requested an evaluation for PTSD due to accusations of violence in the workplace.  The mere inclusion of the term "PTSD" in the assessment and plan does not carry the same probative weight as a diagnosis based on a psychiatric or psychological examination.  Such assessments in this case have repeatedly resulted in the determination that the criteria for PTSD are not met.  Moreover, it would appear by the inclusion of depression and anger management in the August 2008 note that there was some uncertainty on the part of the nurse practitioner as to what the problem was.  The Board finds that this is essentially the equivalent of a rule-out diagnosis, and to the extent of addressing the propriety of a diagnosis of PTSD, it is speculative and inconclusive.  

The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board acknowledges a positive PTSD screen on an October 19, 2011, report of a VA licensed practical nurse.  As was discussed by the June 2015 VA examiner, this is not a diagnosis but a diagnostic tool which simply indicates the need for further evaluation.  The Board notes that this screen was conducted after the Veteran filed his claim for service connection.  Prior to filing his claim, PTSD and depression screens were negative in on November 8, 2001, November 14, 2002, January 10, 2005, and September 14, 2006 (VBMS record 09/23/2015).  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a claim for benefits may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

While the Veteran contends that he has PTSD, there is no conclusive (non-speculative) medical opinion, based on an examination and evaluation, that purports to provide such a diagnosis.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that providing a psychiatric diagnosis and distinguishing between one such diagnosis and another, are not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires specialized knowledge and training and is inherently medical in nature.  Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of PTSD.  

There are several references to intermittent explosive disorder in the clinical record; however, these are all explicitly characterized as rule-out diagnoses, and thus inconclusive, with the exception of the February 22, 2006, assessment of "intermittent explosive."  The Board finds that, as this finding has not subsequently been confirmed, the Board places greater weight on the more recent findings, which are based on comprehensive psychological/psychiatric evaluations, than on this single and remote finding.  Moreover, the February 2006 finding did not include an opinion relating this condition to service.  

With respect to the diagnosis of pathological gambling and the historical diagnoses of alcohol and drug abuse, the medical opinion evidence uniformly establishes that these conditions were not caused by service and were not worsened or aggravated by service.  As with providing a diagnosis of PTSD, establishing the etiology of these disorders is not capable of lay observation but requires specialized knowledge.  The opinions set out above are the only competent evidence regarding the etiology of these conditions.

Regarding the diagnosis of anti-social personality disorder and narcissistic personality disorder, service connection cannot be granted for these conditions as personality disorders are not diseases or injuries within the meaning of the law.  Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2015).  Service connection can only be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Here, the opinion of the June 2015 examiner is that the personality disorder was not worsened by or the direct result of service, and that no condition was caused by or worsened by service.  The Board finds this to be probative evidence regarding the question of whether additional disability was superimposed upon the Veteran's personality disorder by service, and to be persuasive and conclusive evidence against this question. 

The Veteran has submitted several Internet articles on the subject of PTSD.  With regard to medical treatise evidence, the Veterans Court has held that a medical article or treatise "can provide important support when combined with an opinion of "a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, however, the medical text evidence submitted by the Veteran is not accompanied by the opinion of a medical professional.  Additionally, it fails to demonstrate with any degree of certainty either that the Veteran has PTSD or that there is a relationship between the Veteran's service and causation or aggravation of any current acquired psychiatric disorder.  It is not contested that stressful events can result in PTSD.  It is also not contested that the Veteran has experienced stressful events, including combat service.  The question at issue here is whether any stressful event has resulted in PTSD in the Veteran's case.  For these reasons, the Board finds that the medical text evidence does not contain the specificity to constitute competent evidence. 

The Board also observes that there is no assertion on the Veteran's part, and no other evidence in support of, any secondary service connection etiology regarding causation or aggravation of an acquired psychiatric disorder.  

The Board again acknowledges that this issue is the subject of a remand by the Veterans Court.  The reasons for the remand provided by the Veterans Court specified the need for additional efforts at obtaining VA treatment records identified by the Veteran.  The Board's compliance with those instructions is set out below.  While the Veterans Court did not find any additional error, it noted other "problems" with the Board decision.  These included issues with the 2009 and 2011 VA examinations.  The Board also addresses the adequacy of the medical evidence below.  The Veterans Court also expressed concern with the Board's acceptance of the 2011 VA examiner's assessment that the Veteran has no psychiatric condition other than compulsive gambling, and noted that the Board failed to discuss and account for symptoms described by a "Vietnam veteran who saw considerable combat."  As discussed above, it was the conclusion of the June 2015 examiner that the Veteran's symptomatology is largely attributable to antisocial personality disorder.  This finding is consistent with previous medical findings of the existence of a personality disorder and is not in conflict with the Veteran's account of experiencing symptoms such as disciplinary problems in service or his account of experiencing similar symptoms after service.  It acknowledges and accepts his descriptions of his symptoms and it attributes them to a cause other than compulsive gambling.  Accordingly, the Board finds that the errors specifically found by the Veterans Court have been addressed, as have other "problems" not specifically found to be errors.  

The Board of course acknowledges the Veteran's combat service and has considered this to the extent it supports his appeal.  However, the combat rule (38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015)) relates specifically to the service connection element of injury or disease in service.  It cannot be used to establish a diagnosis such as PTSD or to establish a nexus between a current disability and an injury or disease in service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In the final analysis, the competent medical opinion evidence does not support the Veteran's assertions that he has PTSD, or that any other acquired psychiatric disorder is related to service, either through incurrence, aggravation, or superimposition upon a personality disorder.  

As the only competent evidence regarding the essential element of a diagnosis of PTSD finds that there is no such diagnosis; and, as the only competent evidence regarding a relationship of causation, aggravation, or superimposition, between any current acquired psychiatric disorder and service, finds that there is no relationship, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Rating Restoration Claim

In a March 2014 decision, the RO granted service connection for right lower extremity radiculopathy and assigned an initial rating of 10 percent under Diagnostic Code 8620, effective March 21, 2013.  The grant of service connection was based on the RO's finding that the right lower extremity radiculopathy was associated with the service-connected back disability (lumbar strain).  The rating was assigned based on the RO's finding that the right lower extremity disability was manifested by "mild incomplete paralysis."  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

In a May 2015 decision, the RO proposed to reduce the rating to 0 percent based on its determination that the May 2015 examiner had actually attributed radiculopathy to nonservice-connected degenerative disc disease and degenerative joint disease, due to age, and not to the service-connected lumbar strain.  In an August 2015 decision, the RO implemented its determination that the rating should be reduced to 0 percent, effective November 1, 2015.  

Prior to reducing a disability rating, VA is required to comply with specific procedures regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

Here, the RO did not find that there had been any improvement in the disability.  Rather, it found that service connection was not actually warranted for right lower extremity radiculopathy, as that condition was not proximately due to or a result of a service-connected disability or was not an "associated neurological abnormality."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Under VA law, the appropriate remedy in the case of a finding that the criteria for service connection are not met is severance of service connection.  While that process might have the same net effect as a rating reduction with respect to the rating assigned, the procedural and due process protections are different, and the Board finds that these differences are significant.  

Notably, while a rating reduction for ratings in effect for fewer than five years need only be supported by a preponderance of the evidence, severance of service connection requires the higher standard that the grant of service connection was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(d).  The procedure for severance of service connection is intended to protect claimants and to ensure due process.  It can indeed be said that Congress intended it to be more difficult procedurally to sever service connection than to reduce a disability rating.  

While the Board acknowledges that VA can consider medical evidence which differentiates symptoms between service-connected and nonservice-connected disabilities, in this case, service connection is in effect for the specific symptomatology that is at issue, i.e., right lower extremity radiculopathy.  The May 2015 examiner did not in fact find that the Veteran's symptoms were attributable to a nonservice-connected disability, the examiner in essence found that the service-connected disability should not be a service-connected disability.  This is a distinction with a difference in this case.    

The Board finds that the criteria for a rating reduction are not met.  The evidence does not establish, and the RO has never explicitly found, that there has been an improvement in the unarguably service-connected disability of right lower extremity radiculopathy, and that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Accordingly, the Board concludes that restoration of the 10 percent rating is warranted.  The Board makes no finding of fact or conclusion of law regarding the question of whether the criteria for severance of service connection for right lower extremity radiculopathy are met.  

Increased Rating Claim

The Board has restored the 10 percent rating for right lower extremity radiculopathy.  The August 2015 Notice of Disagreement with the rating reduction specified that a 10 percent, or higher, rating was requested.  Accordingly, the appeal includes an increased rating claim.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath, 1 Vet. App. 589.  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal arises from a claim for an increased rating for the service-connected lumbosacral strain received at the RO on March 21, 2013.  In a March 2014 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a rating of 10 percent under Diagnostic Code 8620, effective March 21, 2013.  

Under Diagnostic Code 8620, neuritis, neuralgia, or paralysis of the sciatic nerve is to be assigned an 80 percent rating if complete, such that the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely ) lost.  

Lower ratings are available for neuritis, neuralgia, or paralysis of the sciatic nerve that is incomplete.  A 60 percent rating is to be assigned for a severe condition, with marked muscular atrophy.  A 40 percent rating is to be assigned for a moderately severe condition.  A 20 percent rating is to be assigned for a moderate condition.  A 10 percent rating is to be assigned for a mild condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The Board notes that, while the term "severe" is at least partially defined within the context of Diagnostic Code 8620, the terms "mild," moderate," and moderately severe" are not defined under VA regulations.  Those terms also do not appear to have a generally accepted medical definition.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

It should also be noted that use of terminology such as "mild" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

VA outpatient reports reveal that on August 4, 2012, the Veteran reported onset of right hip discomfort since tripping and falling about two weeks prior.  The Veteran continued to seek treatment for right lower extremity pain subsequently.  He filed his claim for service connection in March 2013.  

The report of VA examination in February 2014 reveals diagnoses including lumbar strain, degenerative disc disease, and degenerative joint disease.  The Veteran reported that pain radiates down the right leg multiple times during the day that occurs with sitting.  Flares occur with lying supine (over three to four hours), prolonged sitting (over 30 minutes), heavy lifting, and any repetitive movements of the waist, to include bending and twisting.  The veteran did not report, and there was no objective evidence to show that pain, weakness, fatigability, or incoordination significantly limited his functional ability during flare-ups, or when the lumbar spine was used repeatedly over a period of time.  The Veteran's gait was unimpaired.  Strength in his hip, knee, ankle, and great toe was normal.  There was no muscle atrophy detected.  Reflexes in the upper anterior thigh, the knee, the lower leg, and the foot/toes, were all normal.  The examiner found that there was not constant or excruciating pain, there were no paresthesias or dyesthesias, and there was no reported numbness.  The examiner objectively assessed the level of intermittent pain as "mild" and found that there were no other signs or symptoms of radiculopathy.  The overall severity of right lower extremity radiculopathy was objectively assessed as "mild."  

VA outpatient notes reveal that the Veteran reported in September 2014 that his right leg was hurting a lot.  In September 23, 2014, he was noted to be limping and "unable to walk."  He was given an injection of Toradol in the right gluteus maximus.  On November 4, 2014, he complained of buttock pain radiating to the right calf with no numbness or tingling.  

The report of VA examination in May 2015 reveals strength in his hip, knee, ankle, and great toe was normal.  There was no muscle atrophy detected.  Reflexes were absent in the knee and ankle.  Sensation was normal in the upper anterior thigh and knee, but decreased in the lower leg/ankle, and foot.  The examiner assessed the Veteran's constant pain as "mild" and noted that there was no intermittent pain.  Paresthesias, dyesthesias, and numbness were assessed as "moderate."  There were no other signs or symptoms of radiculopathy and no other neurological abnormalities.  The examiner assessed the Veteran's radiculopathy as "moderate."  The examiner found that the diagnosis of degenerative disc disease and radiculopathy is a new and separate condition, and was most likely age related wear and tear induced degenerative changes to the spine.    

Based on the findings of the May 2015 examiner, the Board finds that a 20 percent rating is warranted under Diagnostic Code 8620.  A rating in excess of 20 percent is not warranted as the Veteran's symptomatology does not approximate severe or moderately severe incomplete paralysis.  

Significant to all ratings for incomplete paralysis are the criteria for complete paralysis, as the rating schedule defines incomplete paralysis in terms of "the type picture for complete paralysis given with each nerve."  Accordingly, the ability to control movement of, and loss of strength of muscles of, the foot, the knee, and the muscles below the knee, are significant.  Significant to a 60 percent rating, there is no finding of marked muscular atrophy.  Significant to all higher rating, findings for atrophy to any degree have been entirely negative and findings for muscle strength have been completely normal.  

Indeed, other than absent reflexes on the May 2015 examination, the Veteran's symptomatology has been generally sensory in nature, consisting entirely of pain prior to the May 2015, and now including paresthesias and numbness, which are inherently sensory in nature.  This is significant as the rating schedule provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, there has been no functional impairment attributed to the Veteran's absent reflexes in the knee and ankle, and the Board finds that the remainder of the Veteran's symptoms are sensory in nature.  As such, the Board finds that the criteria for any rating higher than 20 percent are not met.  And, as none of the criteria for the 80 percent or 60 percent rating are met, the Board finds that the criteria for a 40 percent rating are not more nearly approximated than those for the 20 percent rating.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted.  

The RO will assign an effective date for the increased rating, and make a determination as to whether a staged rating is warranted pursuant to Hart, 21 Vet. App. 505 upon implementation of the Board's decision to grant the increase.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim to that extent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2015), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected neurological abnormality is manifested by signs and symptoms such as pain and, paresthesias, dyesthesias, numbness, and absent reflexes, which impair his ability to sit for extended periods, to stand for extended period, and to use his right lower extremity.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The rating schedule for neurological disabilities includes a wide variety of symptoms associated with neurological disorders and provides for assessment based on the overall level of impairment.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting, standing, and using the right lower extremity.  

Consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  In so finding, the Board notes that the Veteran is also service-connected for a lumbosacral strain rated at 20 percent, and for tonsillitis residuals, dermatophytosis of the legs, and warts of the left thumb, each assigned a 0 percent rating, and thus presumed to be productive of no significant functional impairment.  With respect to the collective and combined effect of the service-connected disabilities, the Veteran has not described such effects as would be productive of symptomatology not contemplated by the rating schedule, and the Board has identified none.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

As the restoration claim has been granted, there are no further duties to notify or assist.  The Veteran was provided with the pertinent law and regulations governing the increased rating claim in the Statement of the Case, as well as the rating criteria.  

With respect to the service connection claim, the Veteran does not assert that there has been any deficiency in the notice provided to him in September 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The reasons for remand by the Veterans Court included ensuring that additional efforts were made to obtain VA psychiatric treatment records from the 1970s, the Veterans Court having noted that previous requests had specified "PTSD" records and had not been clear as to timeframe.  In April 2015, the RO requested "all treatment records from Brecksville (currently consolidated at Wade Park) and Wade Park records from 1/1/1970 to 12/31/1980."  The response was: "A thorough search of our systems of records has revealed that we have no records which are responsive to your request."  The Board notes that the Veteran separately requested the records and received the same response.  Based on these responses, the Board finds no reasonable possibility that the records exist or that additional attempts to obtain them would prove fruitful.

The Board acknowledges the Veteran's assertion that he was given a disk containing treatment records from the 1970's, which he in turn gave to the April 2015 VA examiner, and the April 2015 examiner did not return the records (VBMS record 10/14/2015).  The Board notes that there are treatment records from the 1970's of record, which are set out in detail above.  These have been considered by the RO, by the Board, and by the April 2015 examiner.  There is no basis to conclude from the Veteran's assertion that he is or was in possession of records which have not been considered. 

The Veteran has been provided with a thorough and contemporaneous medical examination in conjunction with the rating reduction, and this examination contains findings pertinent to the increased rating claim.  

In response to the instructions of the Veterans Court, VA has obtained a thorough medical examination regarding the service connection claim, as well as a medical opinion that is responsive to the concerns of the Veterans Court.  While the Veteran has indicated that he disagrees with the April 2015 opinion, he has made no specific allegations as to the inadequacy of the April 2015 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

While not identifying any inadequacy, the Veteran has asserted that it was unfair for the examiner to give him a set number of pre-selected questions which may not pertain to veterans of his era.  The Board finds no inadequacy in either the examination or the opinion based on this allegation.  The testing conducted by the examiner is presumed to be appropriate in the absence of specific evidence to the contrary.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by requesting copies of records referable to the Veteran's claimed treatment for a psychiatric disorder to include PTSD rendered at the VA medical facility in Brecksville and Wade Park from the 1970s to 1980.  The RO reported that it was unable to locate any psychiatric treatment records from treatment rendered at the VA medical facility in Brecksville (now closed) and Wade Park, from the 1970s to 1980.  The April 2, 2015, reply from the VAMC Release of Information Office stated a thorough search of their records did not reveal any of the requested records.  As noted above, the responses received indicate that no further efforts to obtain these records would likely prove fruitful.  

The RO substantially complied with the Board's remand instructions by obtaining a VA examination to ascertain the nature and likely etiology of the claimed psychiatric disorder.  The examiner rendered diagnoses and provided the requested etiology opinion.  A complete rationale was provided.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his service connection claim, and he was adequately informed of the information and evidence necessary to substantiate the claim.  Moreover, the Veteran has demonstrated through communications with VA that he has actual knowledge of the fact that the RO denied his claim due to a finding that he does not have PTSD and that no other diagnosis is related to service.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for an acquired psychiatric disorder is denied.

Restoration of a 10 percent rating for right lower extremity radiculopathy is granted.  

A rating of 20 percent, but not higher, right lower extremity radiculopathy is granted. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


